      Case 3:19-cv-00211-MMD-WGC Document 22 Filed 08/18/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

MICHAEL A. GRESHAM,                  )                  3:19-cv-00211-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  August 18, 2020
JAMES DZURENDA, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        The Office of the Attorney General did not accept service of process on behalf of Defendant
Silvia Irvin, who is no longer an employee of the Nevada Department of Corrections (ECF No.
19). However, the Attorney General has filed the last known address of this Defendant under seal
(ECF No. 20). If Plaintiff wishes to have the U.S. Marshal attempt service on Defendant Silvia
Irvin, he shall follow the instructions contained in this order.

         The Clerk shall issue a summons for Silvia Irvin and send the same to the U.S. Marshal
with the address provided under seal (ECF No. 20). The Clerk shall also send one (1) copy of the
Complaint (ECF No. 6), one (1) copy of the court’s screening order (ECF No. 5), and one (1) copy
of this order to the U.S. Marshal for service on the Defendant. The Clerk shall also send to Plaintiff
one (1) USM-285 form. Plaintiff shall have until Friday, September 18, 2020, to complete the
USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street, Room 201,
Reno, Nevada 89501.

         If Plaintiff fails to follow this order, Defendant Silvia Irvin may be subject to dismissal
for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK
                                               By:        /s/______________________
                                                      Deputy Clerk
